Order entered March 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00264-CR

                            EX PARTE ORLANDO GUTIERREZ

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX13-90023-W

                                            ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

the relief sought by appellant’s article 11.072 application for writ of habeas corpus. This is an

accelerated criminal appeal under Texas Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file the clerk’s record, which shall

include all of the documents related to the habeas corpus application and the State’s response, the

trial court’s order, and the trial court’s certification of appellant’s right to appeal, within

TWENTY-ONE DAYS of the date of this order.

       We ORDER Darline LaBar, official court reporter of the 363rd Judicial District Court, to

file, within TWENTY-ONE DAYS of the date of this order, either the reporter’s record of the

habeas corpus proceeding or written verification that no hearings were recorded.
       We ORDER appellant to file his brief by APRIL 18, 2014. We ORDER the State to

file its brief by MAY 9, 2014. If any party does not file its brief by the date specified, the appeal

will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted, without argument, on JUNE 2, 2014, to a panel consisting

of Justices Moseley, O’Neill, and FitzGerald.




                                                      /s/     DAVID EVANS
                                                              JUSTICE